MEMORANDUM ***
Mariana Montes Bravo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen proceedings in which she was ordered removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion by denying Bravo’s motion to reopen because the evidence does not compel the finding that Bravo suffered a serious illness sufficient to establish an exceptional circumstance for her failure to appear. See 8 U.S.C. § 1229a; Celis-Castellano, 298 F.3d at 891-92 (general evidence of an asthma attack insufficient to compel a finding of “exceptional circumstances” under section 1229a).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.